 More than 12 months ago,
addressing the Assembly, which since then has seen a steady
increase in its membership, with the admission of new
Members that I welcome today with great pleasure, I
expressed my personal satisfaction and that of the people of
the Republic of San Marino over the momentous changes
that have marked these past hectic years.
Today, however, we face the pressing and serious
problem of managing those changes. It is of fundamental
importance to those peoples who have seen the laying of the
foundations of the edifice called "Democracy" that this
process continue and be shored up by solid institutions. The
strengthening of those institutions must be accomplished to
guarantee the solidity of that essential edifice, which may be
altered or changed in some of its parts, but which cannot be
deprived of its foundations.
Today more than ever, the importance of democratic
institutions must be acknowledged, upheld and stressed.
Now more than ever, peoples need to be assured that
struggles for power, those between factions and those caused
by ethnic, economic and political interests, will be averted
for ever so that real peace may be made, restored and
maintained.
My country is convinced that a renewed commitment
of the United Nations is necessary for the attainment of this
aim, in virtue of the role it plays as a universal factor that
has become a real point of reference for the entire world.
Not even the most advanced democratic society can
fully meet the needs arising out of the exercise of freedom.
In my opinion, however, any form of political regime other
than democracy would deprive man of his freedom to an
even greater degree. Democracy, even in its initial and most
incomplete forms, is organized in such a way that
individuals may take part, directly or indirectly, in the
exercise of power.
Further development of the existing democratic régime
is a precise commitment that my country has undertaken in
an attempt to find a solution to one of the consequences of
the past emigration of its citizens. I am referring to the
efforts we are making to facilitate the exercise of their right
and duty to participate in political life through their votes.
In our attempts to solve this problem the relevant
international instruments of the United Nations will be a
precise point of reference and an irreplaceable guide.
I am following with particular interest the discussion
under way on the possibility of reforming the institutional
mechanisms of the Organization. It is undoubtedly wise to
adapt institutions to present circumstances, so that they will
respond effectively to the new challenges. San Marino
supports those reforms, prompted by the conviction that
wider participation leads to more effective and shared
interventions. That is why with my country is following
with special attention the application submitted by Sweden,
in its capacity as Chairman-in-Office of the Conference on
Security and Cooperation in Europe (CSCE), for the CSCE’s
admission to the United Nations with Observer States. That
application enjoys the full support of all participating States,
and I wish to express here the desire of my country to see
it accepted.
14 General Assembly - Forty-eighth session
The CSCE continues to play a leading role in Europe
in favour of peace and the safeguarding of human rights.
Closer cooperation with the United Nations has now become
indispensable, and it will surely produce positive results.
The initial task of the United Nations was to lay down
the fundamental principles for the protection of human
dignity and for a peaceful, democratic and civil coexistence.
It then undertook a wider-ranging task, in light of the
evolution of rights and of those systems established for their
safeguard. Now the Organization must intensify its
intervention straightforwardly and incisively in order to
resolve critical situations.
The policy of pursuing the peaceful solution, resorting
to negotiations, mediation and political diplomatic initiatives,
is unquestionably the right course. That is the path to follow
in our times; it is policy of a democratic society in which
reason must always prevail.
Recourse to force, even when it seems indispensable to
maintain or restore democracy, is always an unfair and
dangerous option, since it takes a heavy toll of lives and
creates grounds for revenge that are risky and difficult to
dispel and may always trigger civil wars.
I truly hope we will not have to say one day that the
magic moment when our dreams seemed to have become
reality has passed us by. We must persist in averting the
dangerous strategy of nuclear deterrence.
If we manage to create a world with collective security
as its prevailing feature, there will no longer be grounds for
conflicts. Peace, however, does not depend exclusively on
the possession of weapons and on the thirst for supremacy.
Today, more than ever, peace depends on solidarity, on
respect for rights and on our efforts in favour of tolerance.
Europe is plagued by conflicts that offend peoples,
minorities, women, children and the poor. Every continent
is afflicted by wars and deep crises, which have become so
endemic as to arouse the suspicion that they have been
accepted as the norm. Some of the conflicts have become
so acute that even humane acts, solidarity and the most
indispensable interventions against hunger and cold seem
now to have faded into the background.
Exhausting and sincere mediation initiatives fail; crisis-
management becomes impossible; the solution of conflicts
seems unattainable, despite the growing number of political,
diplomatic and military missions, and even relief missions
are hindered in the performance of their work.
San Marino believes that the United Nations has the
ability, the authority and the structures to formulate a
dynamic and effective plan able to prevent and solve
conflicts, manage crises and maintain peace.
The authority and the means of the Organization may
sometimes not involve military choices. In any case, such
interventions can be justified only when all possibilities of
a peaceful solution have been considered and it is borne in
mind that resort to this option must not cause victims.
Crises and conflicts may be averted by eliminating their
root causes. When riches are not fairly distributed; when all
citizens do not enjoy the same rights and duties; when rights
and freedoms are not respected; when it is forgotten that
minorities are composed of individuals; when a distinction
is made between the dignity of man and that of woman;
when injustice exists; when man and his rights do not prevail
over the organization of the State and its military apparatus;
then conflicts inevitably arise.
The key principle of the United Nations, which has
always fascinated the people of the Republic of San Marino
and has now become our trusted point of reference, is that
of the indissoluble bond between personal freedom and the
liberty of all peoples. That freedom must be based on a
complex system of limits so that no man, in the exercise of
his rights, can ride roughshod over the rights of another.
In that spirit the Republic of San Marino recently
welcomed with sincere satisfaction the agreement of mutual
recognition signed by the State of Israel and the Palestine
Liberation Organization (PLO). That agreement, concerning
an area that has been theatre of war for a very long time,
was reached through peaceful negotiations and political
mediation in which both sides gave up something to
facilitate the peace process.
This major event is an important point of reference, a
proof of the existing good will and wish for certainty,
confirming that this is the only possible way to resolve
conflicts.
My country is convinced that many challenges have yet
to be met and still await effective solutions. We have to
exert our best endeavours to defend the poor from
underdevelopment, to sustain and contribute to their progress
by restoring to them, when the situation so requires, the
environment of which they have been deprived as a
consequence of ecological degradation. Every man is a
guardian of the world and is entitled to ask that it be used
correctly.
Forty-eighth session - 12 October l993 15
We must express solidarity in the forms that such a
humanitarian and understanding attitude requires, respecting
the dignity of peoples and their freedom to make their own
choices and determine their own destinies.
We must play a fundamental role in educating future
generations on mutual understanding, respect and tolerance.
This is the challenge facing the entire world and Europe in
particular. Together we will have to overcome the
consequences of intolerance to which we have given the
names of racism, "ethnic cleansing", mass migrations, refuge
and asylum.
The people of San Marino are following with particular
concern all issues related to minorities, their inalienable right
to free existence and well-balanced development, respect for
their cultures and religions, and the real exercise of these
rights under the same conditions enjoyed by the majorities.
The reason for this special interest is probably to be found
in the numerically small population of my country, which
history has always taught to offer hospitality and express
solidarity with the weak, the oppressed and the victims of
persecution.
Today this problem has reached proportions that might
become alarming. Nobody knows how many people may
be forced in the future to leave their native countries in
order to survive, whether in flight from underdevelopment
and hunger or prompted by the desire for freedom. Thus,
the problem has two faces. The first is the fact that no one
should be forced to leave his home and country; the second
is the fact that all people, to the extent their circumstances
permit, must be willing to offer hospitality in a spirit of
solidarity and brotherhood.
Having referred to this problem, I cannot fail to
mention the situation affecting the former Yugoslavia, the
coast of which can be seen, when the air is clear, from the
mountain on which the Republic of San Marino is situated.
Who knows the destiny of that poor people or when this
unacceptable war will finally end? I appeal to the General
Assembly, to all States of the world and to the United
Nations that we put a halt to the catastrophe. Let us
reiterate and strengthen within our own nations a sense of
tolerance undertaken as a duty and not as a right.
